Citation Nr: 1748117	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-35 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and PBW




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.  He died in October 2014.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim is currently with the RO in Winston-Salem, North Carolina.   

The Appellant testified at a July 2016 Board Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A VA medical opinion was obtained in this case in April 2017 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2016).  The Appellant and her representative were provided a copy of this VA medical opinion via a letter dated July 24, 2017.  Pursuant to 38 C.F.R. § 20.903 (a) (2016), the appellant had 60 days from the date the Board furnished a copy of the opinion to provide a response; no response was received.  Accordingly, the Board may proceed to adjudicate the claim.

This appeal was processed using a paper claims file, the Veterans Benefits Management System (VBMS), and the Legacy Content Manager (LCM) system.  LCM contains complete VA treatment records up through July 2015.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2014; the death certificate reflected that the immediate cause of death was esophageal stomach cancer.

2.  The Veteran is presumed to have been exposed to herbicides during service.  

3.  The evidence of record demonstrates that esophageal cancer was not caused by Agent Orange exposure, was not present during active service, and did not manifest within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II.  Service Connection for Cause of Death

The Appellant, the Veteran's widow, seeks service connection for the cause of the Veteran's death.  She alleges that the Veteran's death from esophageal cancer was caused by his exposure to herbicides in service.  He was not service connected for any disabilities at the time of his death.

To establish that a Veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death. 38 C.F.R. § 3.312 (2016).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) (2016).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied. See 38 U.S.C.A. § 1310 (a) (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2016); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a), 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309 (2016).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease has manifested in service.  38 C.F.R. § 3.303(b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. § 3.303(b).

Service personnel records show that the Veteran served on active duty in the Army from August 1965 to August 1967, to include service in the Republic of Vietnam.  Because of the nature of his service, he is presumed to have been exposed to herbicides during his military service in Vietnam.

Because of the Veteran's Vietnam service, herbicide exposure during service is presumed. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Certain diseases associated with in-service herbicide exposure may be presumed service connected; esophageal cancer, however, is not included as such a disease. 38 C.F.R. §§ 3.307, 3.309 (2016). Upon review, while VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's esophageal cancer and as such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

While the Veteran's esophageal cancer was not eligible for presumptive service connection, the appellant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service treatment records are negative for complaints or findings related to esophageal cancer.  VA treatment records show that the Veteran was diagnosed with esophageal cancer in September 2014 after two months of vomiting, regurgitation, and significant weight loss.  He was also found to have multiple metastatic lesions in the liver and lymph nodes.

The Veteran died in October 2014 at the age of 69.  An October 2014 Certificate of Death lists esophageal cancer as the cause of death.  A March 2015 Supplemental Report of Cause of Death states that the immediate cause of death was esophageal adenocarcinoma that had metastasized to the liver, kidney, spine and lymph nodes, due to Agent Orange exposure.

A VA medical opinion was provided in April 2017 by Dr. RC.  The doctor discussed the Veteran's history of presenting to the Salisbury VAMC in September 2014 with the inability to swallow.  Subsequent workup and resulting endoscopic procedure with biopsy revealed poorly differentiated adenocarcinoma.  Dr. RC noted that the Veteran was then seen for staging procedures, which showed widely metastatic disease in his lymph nodes and liver.  The Veteran ultimately decline palliative chemotherapy.  He died a short time later, on October 4, 2014.  The doctor noted that esophageal cancer has many predisposing factors.  Previously, the majority of esophageal cancers were squamous in histology and there were various possible risk factors for squamous cell carcinoma.  Regarding adenocarcinoma, the type of esophageal cancer that the Veteran had, these are frequently due to gastroesophageal reflux disease and esophagitis with chronic inflammation, particularly with Barrett's esophageal changes.  Obesity has associated with this type of cancer.  Rare syndromes associated with an increased risk of esophageal cancer are Tylosis and Plummer-Vinson/Patterson-Kelly syndrome, while other diseases are associated, such as achalasia, caustic injury, human papillomavirus infection, as well as other aerodigestive tract malignancy.  

Dr. RC cited to his review of medical literature about the use of Agent Orange (dioxin), noting that there are a variety of studies evaluating any association between herbicides and gastrointestinal (GI) cancer in general.  He noted that there were as many as 14 studies done before 1998 evaluating the general incidence of cancer, including esophageal cancer, in farmers who were presumably exposed to herbicides during their lifetime.  Further, he referred to a meta-analysis that evaluated a total of 27 studies involving herbicides and cancer among farmers that was published in 1998, concluding that there was a huge amount of variability in the studies and that their conclusions were unreliable due to excess variability and their outcomes being likely determined by study design.  Another 2004 study referred to by Dr. RC pertained to farmers in Nebraska, looking for evidence of increased cancers, including esophageal cancer.  Dr. RC noted that the study showed no increased incidence of any cancers in farmers exposed over a long period of time primarily to pesticides classified as nitrosatable.  Dr. RC also referred to an extensive review of Agent Orange (Dioxin) exposure in Vietnam Veterans and risks of various cancers, published in 2016.  The study showed no conclusive evidence that Agent Orange increased the risk of esophageal cancer.  

Finally, Dr. RC referred to two recent publications from China that suggested a possible connection between occupational workers and community residents exposed specifically to pentachlorophenol (PCP).  This report demonstrated a more than twofold increase in incidences in esophageal cancer from low exposure to high exposure areas, and this was also strongly influenced by length of time of exposure.  Dr. RC explained that, with the exception of the two reports from China, there was no credible evidence of an increased risk of esophageal cancer from herbicide use, in general, and Agent Orange exposure, specifically.  The risk of esophageal cancer in China was known to be much higher than most of the rest of the world due to possibly genetic factors as well as other possible environmental factors.  As such, it would be impossible to extrapolate the results seen there with lifetime high levels of PCP exposure in Asian population, and apply those results to Caucasian male Veteran's exposed to brief, albeit intense, exposure to Agent Orange.  As such, it was Dr. RC's opinion that there was no documented evidence that Agent Orange is a cause of esophageal cancer due to exposure to Agent Orange in Vietnam.  

At the July 2016 Board hearing, the appellant's representative asserted that because the esophageal cancer metastasized to the Veteran's liver and lymph nodes, he could be service-connected for those cancers. VA treatment records and the March 2015 Supplemental Report of Cause of Death note that these cancers contributed to the Veteran's death.  The Board acknowledges that the Veteran had cancer in many areas of his body, including his lymph nodes, and that service connection for a lymphatic cancer such as Non-Hodgkin's lymphoma is warranted on a presumptive basis due to when the Veteran was exposed to herbicides during the Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309(e).  However, even though the Veteran had cancer in his lymph nodes, he did not have primary Non-Hodgkin's lymphoma.  Rather, he had adenocarcinoma of the esophagus that metastasized.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997) (holding that because the medical evidence of record in that case showed that liver carcinoma was a result of metastasis from the colon cancer, the Veteran's cancer in his liver was properly regarded as colon cancer metastatic to the liver rather than as primary liver cancer).  Thus, the Veteran was only afflicted by one disease that caused his death, esophageal cancer.  

After a thorough review of the evidence of record, the Board that service connection for the cause of the Veteran's death is not warranted.  First, esophageal cancer did not have onset in service or within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  The evidence first points to the presence of esophageal cancer in September 2014.  

Second, esophageal cancer is not otherwise related to the Veteran's service, to include exposure to Agent Orange therein.  First, the evidence demonstrates that esophageal cancer was not related to the Veteran's military service, aside from the appellant's claim that Agent Orange exposure caused the condition.  In this regard, Dr. RC referred to an extensive amount of medical research, responded to the appellant's assertions, reviewed the medical history, and provided a thorough supporting explanation for his opinion that Agent Orange exposure did not cause the Veteran's esophageal cancer.  The Board thus accords the April 2017 VA opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion and the review of relevant medical evidence, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion). 

The March 2015 Supplemental Report of Cause of Death listed the immediate cause of death as esophageal adenocarcinoma that had metastasized to the liver, kidney, spine and lymph nodes, due to Agent Orange exposure.  To the extent that the death certificate supports the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 302.  In this case, the death certificate provides no supporting explanation that Agent Orange caused the Veteran's esophageal cancer.  Therefore, it is of little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 241 (2012) (holding that a Medical Evaluation Board finding which indicated with an "X" that the condition existed prior to service and was not aggravated by active duty was entitled to no probative weight because it was "bereft of any information and analysis.").  In any event, the opinion is outweighed by the April 2017 VA opinion, which is supported by a thorough discussion and adequate rationale.  

Last, to the extent the appellant is providing an opinion linking the Veteran's exposure to Agent Orange to esophageal cancer, the Board finds that these statements are not competent.  The appellant is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the appellant contend, that she has specialized education, training, or experience that would qualify her to render a diagnosis or render a medical opinion on this matter.  The development of the Veteran's cancer is a complicated medical determination requiring specialized knowledge, and is not capable of lay observation such as ringing in the ears or the presence of a scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the appellant were competent to provide such an opinion, the Board finds the VHA opinion of record to be more probative.

The evidence, therefore, is against the claim.  Although the Veteran is presumed to have been exposed to herbicides in-service, his cause of death (esophageal cancer) is not subject to presumptive service connection based on such exposure.  In addition, the evidence does not show a link between the Veteran's esophageal cancer and his presumed in-service herbicide exposure or otherwise to service.  Finally, the Veteran's esophageal cancer did not manifest within one year from the date of separation from service and did not manifest during service.  Accordingly, the most probative evidence of record indicates that the Veteran's esophageal cancer is unrelated to service and service connection for the cause of death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


